     Case 2:19-ap-01005-BR   Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06        Desc
                              Main Document    Page 1 of 8



 1
     Julie N. Nong (SBN 208013)
 2   NT Law
 3   2600 W. Olive Ave., 5th Fl., #647
     Burbank, CA 91505
 4
     Tel: 888.588.0428
 5   Fax: 888.588.0427
 6
     Email: julienong@ntlawgroup.com

 7
     Attorneys for Plaintiff Jasmine Nguyen
 8

 9                    UNITED STATES BANKRUPTCY COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12   In re:                           )           Case No.: 2:18-bk-22171-BR
                                      )
13
     Richard Chhor,                   )           The Honorable Barry Russell, Judge
14                                    )
15
                 Debtor               )           Chapter 7
     ________________________________ )
16
                                      )           Adv. Proc. No. 2:19-ap-01005-BR
17   Jasmine Hoa Nguyen               )
                                      )           PLAINTIFF’S REPLY TRIAL
18
                Plaintiff,            )           BRIEF
19         v                          )
20
                                      )           Trial Date: 05/18/2021
     Richard Chhor                    )           Time: 2:00 p.m.
21                                    )           Crtrm: 1668
22              Defendant.            )                   Roybal Courthouse
                                      )                   255 E. Temple St.
23
                                      )                   Los Angeles, CA 90012
24                                    )
25
                                      )
                                      )
26

27

28




                                              1
                              PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR          Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06            Desc
                                     Main Document    Page 2 of 8



 1                                         Table of Contents
 2   I.     CHHOR’S OPENING BRIEF WAS FILED LATE ............................................ 4

 3   II.    CHHOR’S FALSE OATH ARE NUMEROUS ............................................... 4

 4
     III.   FIRST AND SECOND CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(2).......................... 7
 5
     IV.    CONCLUSION ..................................................................... 8
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
                                     PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR                      Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06                                           Desc
                                                 Main Document    Page 3 of 8



 1                                                      Table of Authorities
 2
     Cases
 3
     Cheung v. Fletcher, 551 B.R. 455, 461, 462 (2016) ................................................................... 5, 7
 4
     Hughes v. Lawson (In re Lawson), 122 F.3d 1237, 1240 (9th Cir.1997) ....................................... 7
 5
     In re Beaver Valley Builder’s Supply, Inc., 177 B.R. 507, 515 (1995) .......................................... 7
 6
     In re Retz, 606 F.3d 1189, 1998, 1200 ....................................................................................... 6, 7
 7
     Schwarz v. Liechti (In re Liechti), 543 B.R. 26, 40 (2015)............................................................. 4
 8
     Statutes
 9
     11 U.S.C. §727 (a)(2) & (4) ............................................................................................................ 8
10
     11 U.S.C. § 727(a)(2) ...................................................................................................................... 7
11
     11 U.S.C. §101(a)(31). .................................................................................................................... 7
12
     Bankruptcy Code section 101(a)(31) .............................................................................................. 6
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                           3
                                                  PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06              Desc
                                  Main Document    Page 4 of 8



 1               I.         CHHOR’S OPENING BRIEF WAS FILED LATE
 2          On March 31, 2021, the Court issued an order requiring that Defendant’s opening
 3   trial brief be filed not later than 5:00 p.m. on April 30, 2021. (Dkt# 86.) Defendant did
 4   not file his brief at the due date but in the after of May 2, 2021. (Dkt# 91.) Moreover, the
 5   brief for the first time discussed a “fifteen page declaration” he allegedly provided to Ira
 6   Katz in August of 2018 in connection with Little Saigon Supermarket bankruptcy and
 7   other contentions regarding settlement with his girlfriend Katherine Huang and an
 8   attempt to explain away why he did not disclose the information in his Statement of
 9   Financial Affairs. His brief also alluded to a three page narrative to Chhor’s Chapter 7
10   bankruptcy trusted, Heidi Kurtz. (Dkt# 91, pg. 4, ln 25 to pg. 5, ln 20.) None of the
11   alleged declarations were disclosed prior to the discovery cut off of November 4, 2019.
12   (Dkt# 36.) Moreover, these two declarations were not listed in the list of Exhibits (Dkt#
13   70, Exhibit List Attachment, pg. 12) or even mentioned in his Declaration filed on
14   November 17, 2020. (Dkt# 79.) Neither was there a declaration by Ira Katz nor by Heidi
15   Kurtz. Clearly, it would be prejudicial to Plaintiff Jasmine Nguyen (“Nguyen”) to have
16   learned of these declarations at the eleventh hour. Thus, these “surprised” declarations
17   and related arguments should be disregarded and excluded by the Court.
18                    II.     CHHOR’S FALSE OATH ARE NUMEROUS
19          While all that is required for a denial of discharge under false oath discharge
20   exception is a single false oath or account, Schwarz v. Liechti (In re Liechti), 543 B.R. 26,
21   40 (2015), as presented in Nguyen’s Opening Trial Brief (Dk# 88), Nguyen’s Declaration
22   (Dk# 77) and Nguyen Declaration in Reply (Dk# 80) and Chhor’s own admission (Dk#
23   79, ¶s7-25, Dk# 91), there exist numerous errors and omissions in Chhor’s petition,
24   financial schedules and statement of financial affairs such as the disclosure of several
25   bank accounts where he listed none in his Schedule A/B (Dkt# 77-4) and interests in
26   business dealings (Dkt# 48, 44, 48 and 58). It has been more than two and half years
27   since his Chapter 7 filing, yet Chhor has not bothered to amend his Petition and
28   Schedules. Omitting bank account and business dealings and transferring of valuable


                                                   4
                                  PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR                Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06       Desc
                                           Main Document    Page 5 of 8



 1   which qualify as false oath under § 727(a)(4)(A), favoring a denial of discharge. Id. at
 2   1997.
 3             The next element that the Court must consider is whether the false oath is
 4   materials. See Retz v. Samson (In re Retz), 606 F.3d at 1998 (internal quotation marks
 5   omitted); Cheung v. Fletcher, 555 B.R. 455 (2016). A fact is material if it bears a
 6   relationship to the debtor’s business transactions or estate, or concerns the discovery of
 7   assets, business dealings, or the existence and disposition of the debtor’s property. In re
 8   Retz 606 F.3d at 1998, Cheung v. Fletcher, 555 B.R. at 461 (emphasis added). The
 9   evidence is overwhelming that not disclosing business transactions in relation to his
10   interests in the City of Industry Supermarket and USA Food Trading is material since
11   here existed a business relationship between Chhor and these businesses and Chhor had a
12   fiduciary duty to Plaintiff who’s a member of Sun Valley Management, Inc. who were to
13   act as the holding company for Sun Valley Management, LLC who managed and
14   operated supermarkets, one of which was City of Industry Supermarket. Not disclosing
15   transfers however small it may be is material in the determining of Chhor’s assets and
16   property. Cheung v. Fletcher, 555 B.R. at 462.
17             In responding to the scores of examples and evidence illustrating instances where
18   he omitted material facts regarding his financial, Chhor responded to the seventeen
19   paragraphs 1 claiming each of the instances being immaterial because the accounts or the
20   transfers were not his “personal” accounts. This argument completely misses the mark
21   since a fact if material if it bears a relationship to Chhor’s business transactions and
22   dealings and the discovery of his assets and property. By claiming that these accounts are
23   not his personal deposit account, it’s evidenced that these are accounts relating to his
24   business dealings and transactions. Additionally, Chhor now admitted that there’re bank
25   accounts but that he did not disclose because the amount in these accounts according to
26   him was not a material amount. These accounts clearly concerns the discovery of
27   Chhor’s assets and disposition of his property and therefore are a material fact. By
28
     1
         Dkt #91, at para. a, 1, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17.


                                                                5
                                           PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR         Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06                  Desc
                                    Main Document    Page 6 of 8



 1   providing erroneous Schedules and Statement of Information, not only would it be
 2   materials but also impossible to reconstruct Chhor’s financial affairs to determine
 3   Chhor’s assets and property warranting a denial of discharge.
 4          The third element required by §727(a)(4)(A) is that Chhor act knowingly in
 5   making the false oath. In re Retz, 606 F.3d at 1998. A debtor acts knowingly if he acts
 6   deliberately and consciously. Id. In re Retz, the Court finds that the debtor Retz
 7   deliberately and consciously signed the Schedules and SOFA. Id. Here, Chhor signed
 8   the Schedules and SOFA omitting all of his bank accounts and did not disclose his
 9   business transactions can be deemed as deliberate acts. More than two and half years
10   have passed since he filed his Petition, yet he made no efforts to correct and amend his
11   Petition, Schedules and SOFA.
12          Finally, the requisite fraudulent intent which usually proven by circumstantial
13   evidence or by drawing inferences from a debtor’s conduct which can be shown “by a
14   pattern of falsity, his reckless in difference to and disregard of the truth, and
15   demonstrated by his course of conduct. In re Retz 606 F.3d at 1998. Here, Chhor has a
16   continuing duty to assure accurate schedules of assets is fundamental because of the
17   viability of the system of voluntary bankruptcy depends upon full, candid, and complete
18   disclosure by debtors of their financial affairs. Id. at 1999. Chhor signed under penalty
19   of perjury while knowing that he had multiple bank accounts and had business of ongoing
20   concerns, he chooses to omit such material information and not amend his Schedules.
21   More outrageously, Chhor argues that Peter Nguyen or Catherin Huang whom he
22   transferred assets were not an insider.
23          Bankruptcy Code section 101(a)(31) defines an insider in relevant part as follows:
24
                (31) The term “insider” includes--
25                (A) if the debtor is an individual--
                    (i) relative of the debtor or of a general partner of the debtor;
26                  (ii) partnership in which the debtor is a general partner;
                    (iii) general partner of the debtor; or
27
                    (iv) corporation of which the debtor is a director, officer, or person in control;
28




                                                      6
                                    PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR         Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06                Desc
                                    Main Document    Page 7 of 8



 1   11 U.S.C. §101(a)(31). The list of categories are not exhaustive. In re Beaver Valley
 2   Builder’s Supply, Inc., 177 B.R. 507, 515 (1995) “Insider” for bankruptcy purposes, is
 3   any person or entity who has sufficiently close relationship with debtor that his conduct is
 4   made subject to closer scrutiny than that of those dealing at arm’s length with debtor. Id.
 5   Here, Peter Nguyen is Chhor’s friend and business partner. Thus, Peter is an insider.
 6   Catherine Huang is Chhor’s girlfriend and clearly has a sufficiently close relationship
 7   with him to be an insider. Tony Ta is Chhor’s step father and Chhor apparently
 8   transferred the entire supermarket to him without any consideration. Payments to Heng
 9   Phan who is Chhor’s mother, Peter and Huang from an account that Chhor controlled and
10   his ex-wife Ellen Gold are clearly transfers to an insider. Moreover, Chhor subleased
11   City of Industry Supermarket to Super HK on August 25, 2018 for $23,464.00 but
12   chooses not to disclose this transaction which was accomplished just about two months
13   before he filed for bankruptcy. Chhor then claims that he needed not submit an accurate
14   Declaration regarding whether he had received income from an employer because he’s
15   not employed. Whether or not he’s employed, without the declaration it’s not certain that
16   he’s paid by an employer. One would never know the truthfulness of these issues where
17   Chhor has a continued duty to file accurate information. In view of the totality of
18   circumstances and circumstantial evidence, an inference can be drawn from the course of
19   Chhor’s conduct that he acted with a fraudulent intent in making a false oath. Cheung v.
20   Fletcher, 551 B.R. 455 at 461.
21         III.   FIRST AND SECOND CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(2)
22          A party seeking denial of discharge under § 727(a)(2) must prove two things: “(1)
23   a disposition of property, such as transfer or concealment, and (2) a subjective intent on
24   the debtor's part to hinder, delay or defraud a creditor through the act [of] disposing of the
25   property.” Hughes v. Lawson (In re Lawson), 122 F.3d 1237, 1240 (9th Cir.1997). “A
26   debtor's intent need not be fraudulent to meet the requirements of § 727(a)(2). Because
27   the language of the statute is in the disjunctive it is sufficient if the debtor's intent is to
28   hinder or delay a creditor.” In re Retz, 606 F.3d at 1200. In examining the circumstances


                                                      7
                                    PLAINTIFF’S REPLY TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 92 Filed 05/07/21 Entered 05/07/21 15:48:06             Desc
                                  Main Document    Page 8 of 8



 1   of a transfer under § 727(a)(2), certain “badges of fraud” may support a finding of
 2   fraudulent intent.
 3          In section III. B. of Plaintiff’s Opening Trial Brief (Dkt #88, pg. 17-19), Plaintiff
 4   argues that the transfer of the entire ownership interest of City of Industry Supermarket to
 5   Tony Ta and setting up U.S.A. Food Trading, LLC so that Ta could transfer back all
 6   interests in CIS to U.SA. Food Trading which Chhor controlled but did not disclose on
 7   January 1, 2018 is clearly to hinder creditor. Additional cash transfers to Ellen Gold,
 8   Peter Nguyen, Catherine Huang and Phan Heng are also evidence of transferring out
 9   assets to hinder, delay and defraud creditor.
10                                      IV.     CONCLUSION

11           Chhor has demonstrated a pattern and conduct of dishonesty in that he did not
12   correct the inaccuracies in his petition, schedules and statements which he signed under
13   penalty of perjury. In his Petition, he stated that he does not rent but then when pointed
14   out, he claimed he’s paying rent to his mother. He claimed he did not have any other
15   income, yet he stated he received funds for compensation for working for USA Food
16   Trading which he did not disclose. He hid multiple bank accounts for his various
17   business, concocted a scheme to transfer out all of his interest in CIS to an insider for no
18   consideration and then have it transferred back to a third entity, USA Food Trading
19   which he exclusively controlled evidencing his deliberate act to hinder, delay, or defraud
20   Nguyen’s out of her interest in CIS. Accordingly, Nguyen respectfully requests that
21   Chhor discharged be denied under 11 U.S.C. §727 (a)(2) & (4).
22
     Dated: May 7, 2021                         NT Law
23

24                                              /s/Julie Nong
                                                _________________________________
25
                                                Julie N. Nong
26                                              Attorneys for Plaintiff Jasmine Hoa Nguyen

27

28




                                                     8
                                  PLAINTIFF’S REPLY TRIAL BRIEF
